DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 17/079,481, filed on October 25, 2020. Claims 1-20 are pending in this application and have been rejected below. 

Priority
The Examiner has noted the Applicant is claiming Priority from Provisional Application 62/926,151 filed October 25, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on October 25, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are directed towards a system and claims 12-20 are directed towards a method, both of which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing team communication.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, assist with workplace productivity by managing workplace team communications, screening messages and phone calls for urgency and importance, encouraging good working and communication habits, escalating urgent communications, and logging non-urgent communications and providing automatic responses; and advise individuals and management in the workplace to achieve greater communication effectiveness constitutes methods based on managing personal behavior or relationships or interactions between people. The recitation of a communication system user device does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 12 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, claim 1 recites  the network, inter-team communication server and components of the communication system user device (e.g. light emitting elements, a physical button providing a user input element, a system module including a data processor, a memory device, and a wireless 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including network, inter-team communication server and communication system user device to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. 
Regarding the dependent claims, dependent claims 2, 3, 4, 13 and 14 recite additional elements generally linking the use of the judicial exception to a particular technological environment or field of use; see MPEP 2106.05(h). Additionally, Claims 5-11 and 15-20 recite steps that further narrow the abstract idea. Therefore claims 2-11 and 13-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kashar, U.S. Publication No. 2016/0217662 [hereinafter Kashar], in view of Hamilton et al., U.S. Publication No. 2016/0072741 [hereinafter Hamilton], and further in view of Petrovykh, U.S. Publication No. 2014/0376716 [hereinafter Petrovykh]. 

Referring to Claim 1, Kashar teaches: 
A multi-channel inter-team communication and evaluation system comprising:
a communication system user device having one or more light emitting elements, a physical button providing a user input element, a system module including a data processor, a memory device, and a wireless communication component, a wireless charger, a battery element, and a clock element (Kashar, [0029]-[0030]), “Controller 155, typically located on a circuit or PC board, is electrically coupled to the various subsystems of the puck 101 including the communication system 143, the speaker 137, switch 139, and the plurality of sensors 133, rechargeable and/or replaceable battery pack 127… the lights 105, and the vibration system 111… An alternative embodiment includes non-volatile memory for storage of events, alerts, timers, vibration patterns so that the puck 101 can independently alert a user in the case 
the communication system user device being in network data communication with an inter-team communication server, the communication system user device and inter-team communication server being configured to assess communication information from a plurality of communication channels (Kashar, [0028]), “Puck 101 includes a communication system 143. In the preferred embodiment the communication system includes a wireless signal transmitter and receiver, preferably located on a microchip on the puck 101's circuit board, and antennas, such as antenna 145, coupled to them in order for the puck 101 to send and receive wireless information…a wireless interface for connecting the smart phone to the puck 101, and an alerting system for receiving notifications from the smart phone and others across the network. The notifications or alerts could be in the form of text messages, timers, alarms, pushed events, calendars updates, emails, social media notifications such as Facebook and Twitter 
screening messages and phone calls for urgency and importance (Kashar, [0037]), “software application 301 allows the user to designate any alert as an "emergency" alert which automatically triggers the strongest vibration and the most noticeable LED patterns”; (Kashar, [0046]; [0050]); and 
advise individuals and management in the workplace to achieve greater communication effectiveness (Kashar, [0050]), “second server 719 stores enterprise wide alerts to send alerts to multiple pucks around the world concurrently. For example a hospital could notify all employees of an emergency call up by providing pucks connected to the second server 719. The hospital is able select a group of employees at a certain facility to all receive the same alert to report to work. Another example includes a news corporation providing alerts to users based upon news alerts or social media outlets”; (Kashar, [0038]), “service would also allow a user such as a hospital administrator to create a group notification list whereby specific alerts could be forwarded simultaneously to all participating doctors on staff via their respective smart devices and pucks”, Examiner notes the “…to achieve greater communication effectiveness” has not been given patentable weight because it merely recites intended use of the system. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2111.04(I).

Kashar teaches a puck (see par. 0033) used to customize alerts and the various ways of notifying a user of an alert as it is triggered to each specific user (see par. 0060), but Kashar does not explicitly teach: 
assist with workplace productivity by managing workplace team communications, encouraging good working and communication habits, escalating urgent communications, and logging non-urgent communications and providing automatic responses; and advise individuals and management in the workplace to achieve greater communication effectiveness.

However Hamilton teaches:
assist with workplace productivity by managing workplace team communications (Hamilton, [0028]), “The collaboration system 100 is essentially a communication system that is enhanced with features that provide greater support to collaborative teams than currently available”; (Hamilton, [0036]), “, the present invention provides the ability to automatically build greater team awareness with minimal additional burden on individual team members. Techniques for allowing users to subscribe to work groups, and for managing such work groups, are well known in the art”; (Hamilton, [0058]), Examiner notes the “assist with workplace productivity…” has not been given patentable weight because it merely recites intended use of the system. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2111.04(I), 
encouraging good working and communication habits (Hamilton, [0081]), “a collaboration system that organizes communication channels between collaboration team members, builds context around communications between team members and provides tools for better developing relationships between collaborators. This is achieved through the production of activity reports based on the capture of events defined according a project plan. The ability to further associate annotations with such activity reports enhances the establishment of context around important issues. Further still, aggregation of activity reports provides context around entire groups of individuals”, Examiner notes the “encouraging good working and communication habits…” has not been given patentable weight because it merely recites intended use of the system. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2111.04(I), and 
escalating urgent communications (Hamilton, [0063]), “it may be desirable to escalate the importance of the message… specific priorities may be assigned with the understanding that higher priority messages are escalated more quickly than lower priority messages…”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified customizable puck in Kashar to include the communication 

Kashar teaches identifying alerts associated with emergencies from those alerts associated with non-emergencies (see par. 0022), but Kashar does not explicitly teach: 
logging non-urgent communications and providing automatic responses.
However Petrovykh teaches:
logging non-urgent communications and providing automatic responses (Petrovykh, [0274]), “divert an instant message session request from one live-agent group operating a shared queue to an automated system queue where the instant message will be answered by an automated response message effectively diverting or re-directing the event from one destination to another”; (Petrovykh, [0252]), “… Typically, the e-mail may receive a relatively lower priority than, for example, a purchase order ready for processing. If that e-mail resides in queue 1401 along with a substantial number of e-mails that are for purchase orders, then those of a higher priority may continually bump that particular e-mail…application 1403 determines that the e-mail requesting information can be automatically handled in seconds by sending a quick response with an electronic brochure attached. Application 1403 can reassign the priority to high and can re-write any handling protocol for that e-mail effectively screening it for alternate automated processing and taking it out of the main queuing system”; (Petrovykh, [0267]), “a plurality of e-mail messages that can be easily handled automatically and otherwise would sit in queue at a low priority can be diverted from human response procedure and instead be automatically processed. In this case, the EDT application sends an overriding request to the 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identification of emergency and non-emergency alerts in Kashar to include the non-urgent limitation as taught by Petrovykh. The motivation for doing this would have been to improve the method of devices the ability for a user to control which event triggers an alert and to specify the type of alert that is produced by a puck in Kashar (see par. 0034) to efficiently include the results of optimizing response time for events waiting in a communication center queue by assigning or modifying priority assignments to events (see Petrovykh par. 0002).

Referring to Claim 2, the combination of Kashar in view of Hamilton in view of Petrovykh teaches the multi-channel inter-team communication and evaluation system of claim 1. Kashar further teaches: 
wherein the plurality of communication channels includes a communication channel with a mobile phone and a communication channel with a system database (Kashar, [0034]), “communication channels such as emails, text messages, social media updates, instant messages, inbound phone calls, and more”; (Kashar, [0036]), “calendar 527 is imported from their cloud based calendar and allows the user to remotely set the software application 501”; (Kashar, [0029]), “…The notifications or alerts could be in the form of text messages, timers, alarms, pushed events, calendars updates, emails, social media notifications such as Facebook and Twitter updates, phone calls, video chats, emergency alerts, and weather alerts…”.

Referring to Claim 3, the combination of Kashar in view of Hamilton in view of Petrovykh teaches the multi-channel inter-team communication and evaluation system of claim 1. Kashar further teaches: 
wherein the plurality of communication channels includes a communication channel with a personal computer (PC) and a communication channel with an enterprise cloud service (Kashar, [0050]), “Software application 701 in conjunction with second server 719 and first server 715 aggregates the alerts by creating a listing of possible alerts the puck user can sign up for based upon the location of the user. A user of the puck though the software application 701 selects which alerts to subscribe to through the smart device 713. Use of second server 719 by a user of the puck 101 is through a subscription model where the user pays a fee on an interval for the server to monitor and relay alerts from the first server 715 to the smart device 713. Furthermore, second server 719 stores enterprise wide alerts to send alerts to multiple pucks around the world concurrently”; (Kashar, [0028]), “The communication system 143 allows the puck 101 to be in communications, both wired and wirelessly, with external devices such as smart phones, computers, controllers, and external sensors”; (Kashar, [0049]).

Referring to Claim 4, the combination of Kashar in view of Hamilton in view of Petrovykh teaches the multi-channel inter-team communication and evaluation system of claim 3. Kashar teaches: 
wherein the enterprise cloud service is an enterprise chat service, Slack.TM., an email service, or a calendar service (Kashar, [0045]), “The user of software application 501 can set an alert based on their calendar 527. Preferably calendar 527 is imported from their cloud based calendar”; (Kashar, [0038]), “Internet-based service would also enable the user to easily 

Referring to Claim 6, the combination of Kashar in view of Hamilton in view of Petrovykh teaches the multi-channel inter-team communication and evaluation system of claim 1. Kashar teaches identifying alerts associated with emergencies from those alerts associated with non-emergencies (see par. 0022), but Kashar does not explicitly teach: 
wherein the inter-team communication server being configured to intercept a communication from an inquiring contact and provide the inquiring contact with an automated response consistent with a context of a user being contacted.

However Petrovykh teaches:
wherein the inter-team communication server being configured to intercept a communication from an inquiring contact and provide the inquiring contact with an automated response consistent with a context of a user being contacted (Petrovykh, [0274]), “divert an instant message session request from one live-agent group operating a shared queue to an automated system queue where the instant message will be answered by an automated response message effectively diverting or re-directing the event from one destination to another”; (Petrovykh, [0255]; [0280]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identification of emergency and non-emergency alerts in Kashar to include the non-urgent limitation as taught by Petrovykh. The motivation for doing 

Referring to Claim 7, the combination of Kashar in view of Hamilton in view of Petrovykh teaches the multi-channel inter-team communication and evaluation system of claim 1. Kashar further teaches: 
wherein the inter-team communication server being configured to intercept a communication from an inquiring contact and provide the inquiring contact with an update using a communication channel from a group consisting of:
a calendar, an instant messaging tool, SMS, a phone call, and an indication in a physical workspace of a user being contacted (Kashar, [0029]), “The notifications or alerts could be in the form of text messages, timers, alarms, pushed events, calendars updates, emails, social media notifications such as Facebook and Twitter updates, phone calls, video chats, emergency alerts, and weather alerts”; (Kashar, [0034]), “Possible events for triggering alerts include time-based events, signals from remote sensors like door knock sensors, microphones, smoke alarms, and more, plus notifications from a wide range of communication channels such as emails, text messages, social media updates, instant messages, inbound phone calls, and more”.

Referring to Claim 8, the combination of Kashar in view of Hamilton in view of Petrovykh teaches the multi-channel inter-team communication and evaluation system of claim 1. Kashar teaches a puck (see par. 0033) used to customize alerts and the various ways of notifying a user of an alert as it is triggered to each specific user (see par. 0060), but Kashar does not explicitly teach: 
being configured to escalate a communication from an inquiring contact based on a relative urgency and importance of the communication and consistency with a context of a user being contacted.

However Hamilton teaches: 
being configured to escalate a communication from an inquiring contact based on a relative urgency and importance of the communication and consistency with a context of a user being contacted (Hamilton, [0063]), “Regardless whether a given message has been only generally posted as per block 612, sent via a default channel to as per block 626 or via preferred channel as per block 628, processing thereafter continues at block 630. At block 630, it is determined whether a response has been received (by the controller) to the message posted at block 612 or sent at block 626, 628… it may be desirable to escalate the importance of the message in the event a response has not been received to that message… such escalation may include sending the message to other recipients as indicated by a project plan… the threshold for determining whether to escalate a given message is based, at least in part, upon designations assigned by the message initiator. For example, a specific period of time for response may be assigned, such as "within the next two hours", etc. Alternatively, specific priorities may be assigned with the understanding that higher priority messages are escalated more quickly than lower priority messages… project structure according to the project plan may be employed for targeting specific, additional recipients. Thus, if escalation is required, the message could be sent 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified customizable puck in Kashar to include the communication limitations as taught by Hamilton. method of sending and receiving wireless information through a communication system in Kashar (see par. 0028) to efficiently include the results of supporting communications between users of a collaboration system (see Hamilton par. 0007).

Referring to Claim 11, the combination of Kashar in view of Hamilton in view of Petrovykh teaches the multi-channel inter-team communication and evaluation system of claim 1. Kashar teaches a customizable puck (see par. 0033), but Kashar does not explicitly teach: 
being configured to generate workplace team scoring values representing workday balance, communication balance, communication quality, social sensitivity, individual session optimization, and sentiment.

However Hamilton teaches: 
being configured to generate workplace team scoring values representing workday balance, communication balance, communication quality, social sensitivity, individual session optimization, and sentiment (Hamilton, [0071]), “. The workgroup button 1012 allows a user to select from a list of predefined workgroups, e.g., Project Management, Technical Architecture, Requirements, Application Design, Development, Testing, Communications, Deployment, etc. that reflect the particular organization of the collaborative team, with each 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified customizable puck in Kashar to include the communication limitations as taught by Hamilton. The motivation for doing this would have been to improve the method of sending and receiving wireless information through a communication system in 

Referring to the method of Claim 12, 
Claim 12 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 8, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 11, and is rejected using the same rationale as previously set forth.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kashar, U.S. Publication No. 2016/0217662 [hereinafter Kashar], in view of Hamilton et al., U.S. Publication No. 2016/0072741 [hereinafter Hamilton], in view of Petrovykh, U.S. Publication No. 2014/0376716 [hereinafter Petrovykh], and further in view of Karagiannis et al., U.S. Publication No. 2016/0099984 [hereinafter Karagiannis]. 

Referring to Claim 5, the combination of Kashar in view of Hamilton in view of Petrovykh teaches the multi-channel inter-team communication and evaluation system of claim 1. Kashar teaches a puck (see par. 0033) used to customize alerts and the various ways of notifying a user of an alert as it is triggered to each specific user (see par. 0060) and Hamilton teaches information concerning availability and preferred communication channels of a user, but the combination of Kashar in view of Hamilton in view of Petrovykh does not explicitly teach:
being configured to provide at least two types of signals:
1) Status, corresponding to a signal indicating that a user is currently on a call, in a meeting, in deep focus, taking a wellness break, or enjoying disconnect time, and 
2) Presence, corresponding to a signal indicating that the user is at a desk, working from home, or working elsewhere.

However Karagiannis teaches: 
being configured to provide at least two types of signals:
1) Status, corresponding to a signal indicating that a user is currently on a call, in a meeting, in deep focus, taking a wellness break, or enjoying disconnect time, and 2) Presence, corresponding to a signal indicating that the user is at a desk, working from home, or working elsewhere (Karagiannis, [0036]), “users logging in to use the system as described. A user 201 and a user 203 wish to log in to the system to establish a collaborative 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the customizable puck in Kashar and availability in Hamilton to include the status and presence limitations as taught by Karagiannis. The motivation for doing this would have been to improve the method of sending and receiving wireless information through a communication system in Kashar (see par. 0028) to efficiently include the results of allowing users to be discovered online by the system and participate in collaborative sessions or meetings (see Karagiannis par. 0036).

Claim 15 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.





Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kashar, U.S. Publication No. 2016/0217662 [hereinafter Kashar], in view of Hamilton et al., U.S. Publication No. 2016/0072741 [hereinafter Hamilton], in view of Petrovykh, U.S. Publication No. 2014/0376716 [hereinafter Petrovykh], and further in view of Ren et al., U.S. Publication No. 2020/0401977 [hereinafter Ren]. 

Referring to Claim 9, the combination of Kashar in view of Hamilton in view of Petrovykh teaches the multi-channel inter-team communication and evaluation system of claim 1. Kashar teaches a puck that includes a communication system (see par. 0028), but Kashar does not explicitly teach:
being configured to monitor communications between team members and generate scoring values representing communication and workplace efficiencies corresponding to the team's communications.

However Ren teaches: 
being configured to monitor communications between team members and generate scoring values representing communication and workplace efficiencies corresponding to the team's communications (Ren, [0041]), “… obtaining a plurality of electronic communications among a plurality of team members from one or more computing devices supporting the electronic communications. Block 420 includes determining a score for each of the plurality of electronic communications. Block 430 includes aggregating a plurality of the scores to obtain an evaluation of teamwork among the plurality of team members”; (Ren, [0021]), “a computing system may obtain relevant electronic communications of team members (e.g., team manager, other team members) from computing devices (e.g., servers, mobile phones, computers) to rate the team members in terms of collaboration and/or leadership. For example, email communications, instant messages, and team project interactions may be filtered from data stored in the computing devices. The filtered electronic communications may be scored to 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the customizable puck in Kashar to include the scoring limitations as taught by Ren. The motivation for doing this would have been to improve the method of sending and receiving wireless information through a communication system in Kashar (see par. 0028) to efficiently include the results of automatically evaluating teamwork (see Ren par. 0036).

Referring to Claim 10, the combination of Kashar in view of Hamilton in view of Petrovykh in view of Ren teaches the multi-channel inter-team communication and evaluation system of claim 9. Kashar teaches a puck that includes a communication system (see par. 0028), but Kashar does not explicitly teach:
wherein the scoring values are based on communication content, communication metadata, and external data.

However Ren teaches: 
wherein the scoring values are based on communication content, communication metadata, and external data (Ren, [0021]), “a computing system may obtain relevant electronic communications of team members (e.g., team manager, other team members) from computing devices (e.g., servers, mobile phones, computers) to rate the team members in terms of collaboration and/or leadership. For example, email communications, instant messages, and team project interactions may be filtered from data stored in the computing devices. The filtered electronic communications may be scored to provide bases for rating teamwork, such as the collaboration among team members and the leadership of the team manager. The entire process is enabled by specialized computer hardware and/or software, so that the evaluations take place automatically by machines while the team members carry out their regular electronic communications. Further, scoring the electronic communications may be based on objective factors such as electronic communication type, electronic communication frequency, time pattern of the electronic communication, word scan for performance data, word scan for appreciation, and team project activity. Thus, teamwork can be efficiently and accurately evaluated under an unified standard with minimal human cost, and the performance of the team as a whole can be measured and standardized”; (Ren, [0038]), “Scoring may be based on the number of communicators and the style of electronic communication, such as one-to-all, one-to-many, one-to-one, etc. Scoring may be based on the nature of the electronic communication, such as email, message, internet post, etc. Scoring may also be based on the frequency of electronic communication, the pattern of electronic communication (e.g., time of the day/week/month/year)”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the customizable puck in Kashar to include the scoring 

Claim 19 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth.
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Camplejohn et al. (US 9317612 B1) – A system and method for enabling networked computer users to manage multiple content feeds is disclosed. A particular embodiment includes collecting digital content from a plurality of content feeds; receiving a subscriber-provided affinity indicator from a subscriber; filtering the digital content based on the subscriber-provided affinity indicator to produce filtered content; identifying portions of the filtered content not previously delivered to the subscriber; and notifying the subscriber of the filtered content not previously delivered using one of a plurality of subscriber-configured delivery mechanisms.

South et al. (US 20170171754 A1) – Beacons include various hardware and/or software components to effect communication with the user device. In general the beacons include a processing component such as a microprocessor with working memory, non-transitory static memory, one or more wireless communications transceivers such as a BLE and/or a Wi-Fi transceiver, an antenna, a real-time clock, a battery, and various physical buttons or switches to control power and operational mode. In various embodiments, the beacons may include various other components such as sensors (e.g., accelerometers, proximity detectors, motion detectors), additional wireless transceivers such as cellular-based transceivers, wired transceivers such as an Ethernet transceiver, one or more physical communication ports such as a USB port or other port configured to facilitate a local communication connection for management or data transfer purposes, a voltage monitor, speakers, microphones, lights, cameras, and other components that would aid in the distribution of location based emergency information to individuals. 

Uretzky et al. (US 20160253628 A1) – The present disclosure relates to presentation of information on a display of a user device. More particularly, the present disclosure relates to a presentation of a contact's availability or likelihood to engage in a communication by way of a particular channel or mode of communication, e.g., text, voice, video, or face-to-face.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624